PER CURIAM:
h-1
La Sucesión de Don Juan Faria Acosta y la Sucesión de Don Juan Faría Lugo, compuestas por sus respectivos miembros, (en adelante los demandantes peticionarios) presentaron una demanda sobre sentencia declaratoria *35contra Pan American Grain Manufacturing Co. (en ade-lante la demandada recurrida) el 8 de agosto de 1994, la cual fue enmendada posteriormente, en relación con varias propiedades inmuebles sitas en el barrio Llanos del Muni-cipio de Coamo, conocidas conjuntamente como la Hacienda Faría.
Se alegó en la demanda enmendada que el 30 de agosto de 1993 se otorgaron ante el notario Ledo. Pedro J. Díaz García varias escrituras, incluyendo una de segregación y compraventa de varias fincas, por la suma global de ocho-cientos tres mil trescientos veinticinco dólares con veinti-cuatro centavos ($803,325.24), la cual fue retenida por la demandada recurrida para pagar en su día todos los gra-vámenes que pesaban sobre dichas fincas. Se alegó, ade-más, que mediante la escritura pública titulada Contrato de Opción, otorgada el mismo día ante dicho notario, los demandantes peticionarios obtuvieron "[u]na opción para comprar para atrás [sic] las fincas que había vendido por $803,325.24, por un precio de $1,200,000.00, que unido a los $140,000.00 del canon de arrendamiento y sus intere-ses ... hacen la suma total de $1,340,000.00 que tendrían que pagar para recuperar la finca”.(1) Demanda enmen-dada, pág. 3. Los demandantes peticionarios formularon otras alegaciones y solicitaron que se decretara que la transacción entre las partes constituyó un préstamo con garantía hipotecaria a tenor con el Art. 1410 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3915; que la partida de intereses exigida constituye intereses usureros; que se inscriba la transacción en el Registro de la Propiedad no como compraventa sino como una hipoteca garantizada por las propiedades descritas; que se ordene la devolución del *36pagaré y se autorice a los demandantes peticionarios a des-contar la suma de ciento noventa y cinco mil trescientos veinticinco dólares con cincuenta y cuatro centavos ($195,325.54), que la demandada recurrida alegadamente nunca pagó a los acreedores, a pesar de haber retenido el dinero para hacer los pagos.
La demandada recurrida contestó la demanda enmen-dada y reconvino. Alegó que adquirió las fincas en cuestión mediante una escritura de segregación y compraventa otorgada entre las partes; negó que la referida escritura contenga o comprenda un pacto de retroventa; aceptó que se pactó un contrato de opción; aceptó que se acordó un contrato de arrendamiento y alegó que el canon de arren-damiento se fijó tomando en consideración los usos de la propiedad; admitió la existencia del pagaré por ciento veinte mil dólares ($120,000), y alegó que ello fue necesario para evidenciar la deuda de los dos (2) años del arrenda-miento, pues los demandantes peticionarios no deseaban pagar la renta mensualmente por su propósito de prose-guir con ciertos desarrollos de unas tierras que se segregaron. Presentó varias defensas afirmativas y una re-convención para reclamar gastos y daños en que incurrió como consecuencia de la culpa o negligencia e incumpli-miento de los convenios contraídos por los demandantes peticionarios.
Luego de ciertos trámites procesales, el Tribunal de Pri-mera Instancia, Sala Superior de Aibonito, señaló una con-ferencia sobre el estado del caso, la cual se efectuó el 15 de marzo de 1996. La minuta correspondiente, en lo perti-nente, expresa que “[e]l Tribunal se dispone señalar una Vista Transactional y dar la oportunidad a la parte deman-dada para que recopile todos los datos que ha informado la parte demandante y se los lleve a su cliente”. Apéndice, Exhibit XV, pág. 117.
Dispone la minuta, además, en relación con una oferta de transacción que no se especifica:
*37De la parte demandada rechazar la oferta, la parte deman-dante consignará, en el término de dos meses, la suma corres-pondiente a la opción de compra de 1.2 millones [sic] y se con-tinuará litigando.(2)
Se señaló la vista transaccional para el 22 de abril de 1996. Mediante la moción de 13 de mayo de 1996,(3) sus-crita por el entonces abogado de los demandantes peticio-narios, Ledo. Pablo José Quiñones,(4) éste señaló que la minuta anterior no fue notificada a las partes por la Secre-taría del Tribunal y que, de haberla recibido, se hubiera percatado de la confusión que tenía en cuanto a la fecha del señalamiento de abril y no hubiese estado ausente de la vista de 22 de abril de 1996. Expresó que el 7 de mayo de 1996 acudió al tribunal para conseguir una copia de la mi-nuta y se percató de que el tribunal tuvo a bien dejar es-tablecido desde entonces el término por el que se extende-ría la “opción de compra”, fijando dicho término en dos (2) meses; indicó que los demandantes peticionarios tendrían que obtener los dineros de terceras personas, lo cual reque-riría un trámite largo de investigación de crédito, de esta-dos financieros y de tasaciones, por lo que solicitó que el término para depositar la suma de un millón doscientos mil dólares ($1,200,000) comenzase a contar a partir del 7 de mayo de 1996 en lugar del 22 de abril de 1996; apercibió a la demandada recurrida de que tendría que “[e]star pre-parada para comparecer a la firma de las escrituras de traspaso, si dentro de dicho término de dos meses, la Parte Demandada [sic] opta por ejercer la ‘opción’ y consignar dichos fondos en este Tribunal”. Apéndice, pág. 67.
Nada se dispuso por el tribunal de instancia sobre dicha moción.
*38Así las cosas, mediante la Orden de 11 de febrero de 1997, notificada el 19 de febrero de 1997, el tribunal de instancia dispuso, en la parte pertinente:
Surge del expediente (Véase minuta del 15 de marzo de 1996) que se ordenó a la parte demandante, consignar la cantidad de $1,200.00 [sic] por concepto de fianza para seguir litigando este pleito, orden que no ha cumplido la parte demandante.
... Se le conceden quince (15) días a la parte demandante para que cumpla con la orden dada y consigne la fianza antes señalada.(5)
Dicha orden fue enmendada nunc pro tune el 3 de marzo de 1997 para corregir el error en la cantidad de la fianza de mil doscientos dólares ($1,200) a un millón doscientos mil dólares ($1,200,000), la cual se notificó el 6 de marzo de 1997.(6)
El 5 de marzo de 1997, dentro del término de quince (15) días dispuestos por la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, los demandantes peticionarios presenta-ron una moción de reconsideración de la referida Orden de 11 de febrero de 1997.(7) En dicha moción, los demandantes peticionarios cuestionaron la exigencia de la fianza como condición para tener acceso al tribunal y para tener su día en corte. Plantearon que la fianza se requiere para conce-der algunos remedios provisionales, no como un requisito para entrar a ver los casos en los méritos. Alegaron que aunque el Art. 1407 del Código Civil, 31 L.P.R.A. see. 3912, exige que para que pueda darse curso a las demandas de retracto se requiere que se consigne el precio si es conocido, o si no lo fuere, que se dé una fianza para consignarlo luego que lo sea, dicho artículo no aplica al caso de autos por no tratarse de una demanda de retracto. Los demandantes peticionarios plantearon en su moción de reconsideración que la demanda, según enmendada, es una de sentencia *39declaratoria, en la que se alega que la transacción habida entre las partes fue un préstamo con garantía de hipoteca y no una compraventa.
Seis (6) días después de haber sido presentada la mo-ción de reconsideración, el tribunal de instancia dictó una orden, que fue notificada el 14 de marzo de 1997, en la que dispuso:
Exprese la parte demandada, en los próximos 10 días, su posición respecto a la moción de reconsideración.(8)
La demandada recurrida presentó un memorando de derecho en oposición a la solicitud de reconsideración y so-licitó la desestimación el 14 de marzo de 1997. (9) En dicho escrito, además de discutir la cuestión de la procedencia de la descalificación del abogado de los demandantes peticio-narios, sostuvo que procedía que se desestimara el pleito “en vista de que la parte demandante no ha prestado la fianza que exige el Artículo 1407 de nuestro Código Civil”. Apéndice, pág. 86. Pidió que se denegara la solicitud de reconsideración y se ordenara la desestimación de la demanda.
El 29 de abril de 1997, pendiente aún de resolverse la moción de reconsideración, la demandada recurrida pre-sentó en el tribunal de instancia una Moción al Amparo de la Regla 56.7 de Procedimiento Civil para solicitar que se ordenase la eliminación de la anotación de pleito pendiente que la parte demandante peticionaria presentó ante el Re-gistrador de la Propiedad, entre otras razones, por no ha-berse prestado la fianza requerida. En dicha moción, la demandada recurrida señaló, entre otras cosas:
La parte demandante no ha suplido dicha fianza. Sin embargo, ella sí ha radicado una moción de reconsideración de la *40mencionada Orden, a la cual la parte compareciente se ha opuesto. Dicha moción de reconsideración está sub judice.(10)
Mediante la Resolución de 1ro de agosto de 1997, noti-ficada el 11 de agosto de 1997, el tribunal de instancia atendió la moción de reconsideración y resolvió que “[e]n cuanto a la imposición de $1,200,000.00 en concepto de fianza, se sostiene la misma” y dispuso que “[l]a parte de-mandante deberá depositar, en la Secretaría de este Tribunal, en el término de veinte (20) días, contados a partir de la notificación de esta Resolución, la fianza impuesta”.(11)
El tribunal, además, ordenó la descalificación del licen-ciado Quiñones y le concedió a los demandantes peticiona-rios un término de veinte (20) días para informar su nueva representación legal.
El 9 de septiembre de 1997, los demandantes peticiona-rios presentaron un recurso de certiorari ante el Tribunal de Circuito de Apelaciones.(12)
La demandada recurrida presentó ante el Tribunal de Circuito de Apelaciones una moción de desestimación de la petición de certiorari, en la cual alegó falta de jurisdiction(13) Sostuvo que la orden original para requerir la prestación de la fianza fue la emitida el 15 de marzo de 1996 y que los demandantes peticionarios no solicitaron su revisión.
El Tribunal de Circuito de Apelaciones, mediante su Re-solución de 21 de noviembre de 1997, notificada el 2 de diciembre de 1997, desestimó el recurso de certiorari por *41no haberse presentado dentro del término requerido por la ley.(14)
Presentada una moción de reconsideración por los de-mandantes peticionarios el 12 de diciembre de 1998 ante el foro apelativo, a la cual se opuso la demandada recurrida, éste la denegó mediante la Resolución de 28 de enero de 1998, que fue notificada el 11 de febrero de 1998.(15)
Inconform.es con el dictamen, los demandantes peticio-narios acuden a este Tribunal mediante un recurso de cer-tiorari presentado el 27 de febrero de 1998. Señalan lo si-guiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al des-estimar el recurso de Certiorari, al haber conclu[i]do que se recurrió tardíamente de la orden sobre la prestación de una fianza de $1,200,000.00 como requisito para continuar con el trámite de la demanda. Petición de certiorari, págs. 5-6.
Mediante la Resolución de 12 de mayo de 1998 denega-mos la expedición del recurso. No obstante, en reconside-ración, mediante la Resolución de 19 de junio de 1998, de-jamos sin efecto la anterior y ordenamos a la demandada recurrida mostrar causa por la cual no debíamos revocar la Resolución del Tribunal de Circuito de Apelaciones que desestimó el recurso.
Habiendo comparecido dicha parte mediante el escrito presentado el 14 de julio de 1998, estamos en posición de resolver.
HH H-i
El Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f)), según enmendado por la Sec. 3 de la Ley Núm. 248 de 25 de diciembre de 1995, que entró en vigor el 1ro de mayo de 1996, dispone *42que el Tribunal de Circuito de Apelaciones podrá revisar, mediante un auto de certiorari que será expedido a su dis-creción, cualquier otra resolución u orden(16) que haya sido dictada por el Tribunal de Primera Instancia.
Asimismo, la Regla 53.1(e)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III, según enmendada por la Ley Núm. 249 de 25 de diciembre de 1995, dispone, en lo pertinente, que “[e]l recurso de certiorari para revisar cualquier resolución u orden del Tribunal de Primera Instancia se formalizará presentando una solicitud dentro de los treinta (30) días siguientes a la fecha de notificación de la resolución u or-den recurrida”. Según dispone la propia regla, el término es de cumplimiento estricto, prorrogable sólo cuando me-diaren circunstancias especiales debidamente sustentadas en la solicitud de certiorari.
El caso de autos trata de una resolución u orden del tribunal de instancia a la cual aplica el Art. 4.000(f) de la Ley de la Judicatura de Puerto Rico de 1994, supra, y la Regla 53.1(e)(1) de Procedimiento Civil, supra, por ser un dictamen, requiriendo que se depositara una fianza de un millón doscientos mil dólares ($1,200,000) como condición para seguir adelante con el pleito.
La cuestión que ha de dirimirse es si los demandantes peticionarios acudieron a tiempo con su recurso de certio-rari ante el foro apelativo.
La Regla 53.1(i) de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que “[e]l transcurso del término para presen-tar ante el Tribunal de Circuito de Apelaciones una solici-tud de certiorari se interrumpirá y comenzará a contarse de nuevo de conformidad con lo dispuesto en la Regla 47”.
*43 La Regia 47 de Procedimiento Civil, supra, dis-pone, en su parte pertinente:
La parte adversamente afectada por una resolución, orden o sentencia del Tribunal de Primera Instancia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la resolución, orden o sentencia.
El tribunal, dentro de los diez (10) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para apelar o presentar un recurso de certiorari se con-siderará como que nunca fue interrumpido. Si se tomare alguna determinación en su consideración, el término para apelar o presentar un recurso de certiorari empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resolviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con rela-ción a la moción de reconsideración dentro de los diez (10) días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano.
Según surge del trámite procesal antes reseñado, la mi-nuta de la orden del tribunal de instancia de 15 de marzo de 1996, cuando por primera vez se ordenó que los deman-dantes peticionarios, de rechazar la demandada recurrida la oferta de transacción, consignaran la suma de un millón doscientos mil dólares ($1,200,000), nunca fue notificada a las partes. Por consiguiente, como correctamente expresa el Tribunal de Circuito de Apelaciones,(17) el término para solicitar una reconsideración o recurrir de dicha orden nunca comenzó a transcurrir.
No fue sino hasta el 11 de febrero de 1997 que el tribunal de instancia emitió una orden, que fue notificada a las partes el 19 de febrero de 1997, para concederle quince (15) días a los demandantes peticionarios para que cumplieran con la orden dada(18) y consignaran la fianza señalada.
*44Catorce (14) días después, el 5 de marzo de 1997, dentro del término de los quince (15) días dispuesto por la Regla 47 de Procedimiento Civil, supra, los demandantes peticio-narios presentaron su moción de reconsideración en la que cuestionaron la imposición de la fianza. Seis (6) días des-pués de haber sido presentada la moción de reconsidera-ción, el 11 de marzo de 1997, y antes de vencer el término de diez (10) días de presentada, el tribunal de instancia dictó una orden notificada el 14 de marzo de 1997, en la cual le requirió a la demandada recurrida que expresara su posición con respecto a la moción de reconsideración en un término de diez (10) días, lo cual hizo el mismo 14 de marzo de 1997.
Evidentemente, a tenor con la citada Regla 47, supra, el término para recurrir ante el Tribunal de Circuito de Ape-laciones quedó interrumpido por la presentación oportuna de la moción de reconsideración, conjuntamente con la ac-ción del tribunal de instancia, dentro del término de diez (10) días, de ordenarle a la otra parte que se expresara sobre la moción. Es aplicable la disposición de la Regla 47 de Procedimiento Civil, supra, a los efectos de que si con respecto a la moción de reconsideración “se tomare alguna determinación en su consideración, el término para apelar o presentar un recurso de certiorari empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resolviendo de-finitivamente la moción (Enfasis suplido.)
No fue hasta el 1ro de agosto de 1997, mediante una resolución al efecto, notificada a las partes el 11 de agosto de 1997, que el tribunal de instancia resolvió definitiva-mente la moción de reconsideración, sostuvo la imposición de la fianza de un millón doscientos mil dólares ($1,200,000) y ordenó a los demandantes peticionarios que la depositaran en el término de veinte (20) días de la noti-ficación de dicha resolución.
*45El 9 de septiembre de 1997, los demandantes peticiona-rios presentaron el recurso de certiorari ante el Tribunal de Circuito de Apelaciones, dentro del término de treinta (30) días establecido por el Art. 4.000(f) de la Ley de la Judica-tura de Puerto Rico de 1994, según enmendada, supra, y la Regla 53.1 de Procedimiento Civil, supra.
El Tribunal de Circuito de Apelaciones erró al desesti-mar el recurso por haberse presentado fuera del término establecido por ley.
No es correcta la conclusión del foro apelativo de que la resolución de 1ro de agosto de 1997, notificada el 11 de agosto, tuvo el exclusivo propósito de resolver la controver-sia sobre la descalificación de la representación legal de los demandantes peticionarios. Dicha resolución dispone, en-tre otras cosas, que “[e]n cuanto a la imposición de $1,200,000.00 en concepto de fianza, se sostiene la misma”. Dispone, además, que “[l]a parte demandante deberá depo-sitar, en la Secretaría de este Tribunal, en el término de veinte (20) días, contados a partir de la notificación de esta Resolución, la fianza impuesta”. Más aún, el tribunal de instancia hace constar que emite estos pronunciamientos en vista de la solicitud de reconsideración así como la opo-sición a ella.(19)
Tampoco es correcta la conclusión del tribunal apelativo de que los demandantes peticionarios no solicitaron una reconsideración de la orden de 11 de febrero de 1997 (noti-ficada el 6 de marzo de 1997), la cual concedió quince (15) días para consignar la fianza, dentro del término de treinta (30) días que establece la Regla 32(D) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
La citada Regla 32(D) no aplica a las mociones de reconsideración, sino a la presentación de los recursos de certiorari. Además, el foro apelativo pasó por alto equivo-*46cadamente que la orden del tribunal de instancia de 11 de febrero de 1997 fue notificada originalmente el 19 de fe-brero de 1997, que los demandantes peticionarios solicita-ron su reconsideración oportunamente el 5 de marzo de 1997 y que esa orden fue enmendada nunc pro tunc y no-tificada de nuevo el 6 de marzo de 1997, para corregir el error en la cifra de la fianza de mil doscientos dólares ($1,200) a un millón doscientos mil dólares ($1,200,000). No era necesario que los demandantes peticionarios recu-rrieran de ella al foro apelativo en treinta (30) días, cuando tenían pendiente ante el tribunal de instancia la moción de reconsideración que el tribunal de instancia acogió me-diante la orden de 14 de marzo de 1997.
Por los fundamentos expresados, se dictará sentencia para revocar la Resolución de 21 de noviembre de 1997, notificada el 2 de diciembre de 1997, del Tribunal de Cir-cuito de Apelaciones, mediante la cual desestimó el recurso de “certiorari” en el caso de autos y devolvió el caso a dicho foro apelativo para que atienda el recurso, según corres-ponda de acuerdo con la ley.
El Juez Asociado Señor Negrón García concurrió con el resultado. Además, entiende que la presente ponencia no amerita ser publicada como opinión per curiam. El Juez Asociado Señor Hernández Denton no interviene.

 Se alegó en la demanda enmendada que en la misma fecha se otorgó un contrato de arrendamiento de las propiedades que son objeto de la compraventa, mediante el cual la demandada recurrida le arrendó éstas a los demandantes peti-cionarios por el término de dos (2) años, por un canon de ciento veinte mil dólares ($120,000) pagaderos por adelantado, mediante un pagaré al portador por esa misma suma con intereses al 7 1/8%.


 Apéndice, Exhibit XV, pág. 117.


 Apéndice, Exhibit XVIII, págs. 126-127.


 El licenciado Quiñones fue posteriormente descalificado como abogado en el caso por el tribunal de instancia, mediante Resolución de 1ro de agosto de 1997, por haber subarrendado de los demandantes peticionarios el terreno objeto de este pleito. Véase el Apéndice, pág. 44(c).


 Apéndice, Exhibit XIII, pág. 114.


 Apéndice, Exhibit XIV, pág. 115.


 Apéndice, Exhibit XIX, págs. 128-135.


 Apéndice, Exhibit XX, pág. 136.


 Apéndice, págs. 85-86.


 Apéndice, pág. 14.


 Apéndice, págs. 44(c), (d) y (e).


 Los tres (3) errores señalados en el recurso de certiorari ante el Tribunal de Circuito de Apelaciones, en síntesis, cuestionan la imposición de la fianza de un millón doscientos mil dólares ($1,200,000) cuando se alega en la demanda que la transacción entre las partes es un préstamo con garantía hipotecaria a la luz del Art. 1410 del Código Civil, 31 L.P.R.A. see. 3915; que se confundió el requisito de fianza con la oferta de consignación del precio de una opción de compra y que el tribunal de instancia se negó a escuchar la prueba y/o no adjudicó una moción de sentencia sumaria de los demandantes peticionarios.


 Apéndice, Exhibit V, págs. 45-47.


 Apéndice, Exhibit I, págs. 1-6.


 Apéndice, Exhibit III, págs. 17-18.


 Se excluyen de este inciso las resoluciones u órdenes al amparo del proce-dimiento especial dispuesto por el Art. 18.006 de la Ley de Municipios Autónomos de 1991 (21 L.P.R.A. see. 4856); las resoluciones, determinaciones u órdenes de la Co-misión Estatal de Elecciones, y las resoluciones finales en procedimiento de jurisdic-ción voluntaria. Estas se rigen por otros incisos del Art. 4.002 de la Ley de la Judi-catura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k).


 Resolución del Tribunal de Circuito de Apelaciones de 21 de noviembre de 1997, Apéndice, pág. 4.


 Se refiere a lo ordenado en la minuta de 15 de marzo de 1996, que no se notificó.


 Resolución de 1ro de agosto de 1997, Apéndice, pág. 44(c).